Election/Restrictions
Claims 1, 2, 12, and 23-26 are directed to an allowable apparatus.
Previously withdrawn from consideration as a result of a species election, claims 4-11 and 15-22 are hereby rejoined.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1, 2, 4-12 and 15-26 is indicated because the prior art of record does not show or fairly suggest a cartridge for use in an aerosol delivery device comprising an inner passage being defined by a porous tube that is effective to transport the flavorant toward the inner passage as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        08/12/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761